Citation Nr: 0728370	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a left hand 
disorder.

2. Entitlement to service connection for cervical disc 
disease.

3. Entitlement to an increased rating for status post right 
acromioclavicular joint separation, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board remanded these claims in January 2006 so that 
additional development of the evidence could be developed.  

In June 2007, the RO increased the evaluation for the 
veteran's service-connected right shoulder disability to 20 
percent.  See Supplemental Statement of the Case (SSOC).  
Since that rating is less than the maximum provided under the 
applicable criteria, it did not represent a complete grant of 
the benefit sought, and the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  Cervical disc disease is not shown to have originated in 
service or to have been compensably disabling within the one-
year period immediately following discharge from active duty, 
and cervical disc disease is not shown to be otherwise 
related to his military service, to any event thereof, or to 
a service-connected right shoulder disability.

2.  Right shoulder motion is not limited to midway between 
the veteran's side and shoulder level; fibrous union, 
nonunion, or marked malunion of the humerus or ankylosis of 
the shoulder is not shown.


CONCLUSIONS OF LAW

1.  Cervical disc disease was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred therein; cervical disc disease is not proximately 
due to or the result of a service-connected right shoulder 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2006).

2.  A rating in excess of 20 percent for status post right 
acromioclavicular joint separation is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Codes 5024, 5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  The claimant was provided the opportunity to present 
pertinent evidence.  In June 2007, the veteran was provided 
an explanation as to the information or evidence needed to 
establish disability ratings and effective dates for the 
service connection claims on appeal, and an effective date 
for the increased rating claim on appeal.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Factual Background

The service medical records show complaints of right shoulder 
pain in January 1968; the veteran did not relate these 
complaints to trauma.  The service medical records reveal no 
findings related to either cervical complaints or abnormal 
findings, or cervical disc disease.  The veteran was noted to 
be right handed.  

The report of a September 1998 VA examination includes a 
diagnosis of right shoulder acromioclavicular joint 
separation.  A cervical disorder was not diagnosed.

Service connection was assigned by the RO in November 1968 
for separation of the right acromioclavicular joint; a 10 
percent rating was assigned.  The veteran did not appeal the 
decision.  

An August 1973 VA X-ray report includes findings of no 
evidence of right acromioclavicular separation.  

A September 1973 rating decision reduced the disability 
rating for the veteran's service-connected right shoulder 
disability to zero percent.  

A December 1998 VA orthopedic examination report notes that 
clinical evaluation of the veteran's neck showed a reduced 
range of motion, but it was otherwise essentially normal.  

A January 1999 rating decision increased to 10 percent the 
disability rating assigned to the veteran's right shoulder 
disability.  

A November 2001 VA CT [computed tomography] examination 
report includes findings reflective of cervical degenerative 
changes.  

In an April 2002 letter a VA examiner noted that the veteran 
had cervical degenerative disc disease.  The examiner did not 
link the disorder to service, or to a service connected 
disorder.  The examiner found a decreased range of right 
shoulder motion on examination, but did not provide specific 
findings.  The examiner opined that lifting and repetitive 
movements would be difficult due to right shoulder pain.

An April 2002 VA progress note included a reference to 
nontender neck examination findings.  While flexion was 
intact, extension and side-to-side movement was decreased.  

In the course of a March 2004 VA orthopedic examination the 
appellant complained of continuing right shoulder pain and 
limitation of motion.  He also complained of neck pain with 
radiation into his upper extremities, causing, in part, 
atrophy of the intrinsic muscles of his left hand.  
Examination showed loss of cervical lordosis and atrophy of 
the left hand intrinsic muscles.  Cervical spine range of 
motion was markedly decreased, and right shoulder range of 
motion was reported to be decreased.  He was able, however, 
to raise his right arm above his shoulder.  The examiner 
noted that the veteran had cervical radiculopathy and 
myelopathy, and radiating pain from his neck to the right 
upper extremity.  Notably, the examiner added that right 
shoulder pain was "mixed up with [radiating neck pain] and 
it is difficult to separate."  The Board parenthetically 
observes that the Court in Mittleider v. West, 11 Vet. App. 
181 (1998), found that VA was required to service connect 
those symptoms which cannot be distinguished between the 
effects of a service-connected and non-service-connected 
disability.  The examiner fond no evidence of cervical 
arthritis in-service.

At his October 2005 hearing conducted by the undersigned at 
the RO, the veteran complained of being unable to lift his 
right arm up to his shoulder level.  See page three of 
hearing transcript (transcript).  It was also argued that the 
veteran's claimed neck condition was "secondary" to his 
service-connected right shoulder disability.  See page five 
of transcript.  

The veteran was afforded a VA orthopedic examination in 
October 2006.  The diagnoses included cervical spine 
degenerative disc disease and severe right shoulder 
degenerative changes with loss of motion and function.  
Examination showed marked loss of neck and right shoulder 
motion, both eliciting pain.  Right shoulder range of motion 
testing results included flexion to 100 degrees, abduction to 
80 degrees, and extension to 45 degrees (aggregate); and 
flexion to 60 degrees.  Pure glenohumeral motion studies 
revealed abduction to 45 degrees, and extension to 30 degrees 
(passive).  The examiner commented that the veteran may have 
additional loss of motion with a feeling of fatigability and 
lack of endurance.  The examiner opined that the degenerative 
changes of the cervical spine "cannot be caused" by right 
shoulder degenerative changes.  He added that 
acromioclavicular separation of the right shoulder could not 
cause cervical spine degenerative changes without associated 
trauma to the neck, which was not shown.  

As part of a subsequently supplied addendum the examiner 
noted that review of the  claims folder showed that while the 
veteran did incur an acromioclavicular separation, there was 
no evidence of cervical spine injury during his military 
service.  He added that the veteran's current cervical spine 
disease, which is degenerative disc disease with loss of 
motion and cervical radiculopathy, is due to age-related 
degenerative changes and not due to the veteran's in-service 
right shoulder injury or any other incidents from the time of 
his active duty status.

The veteran was also afforded a VA neurological examination 
in October 2006.  The veteran, while noting complaints of in-
service right shoulder pain during the 1960's, denied 
incurring a traumatic right shoulder injury during his period 
of service.  He also complained of posterior neck pain that 
began in the 1960's.  The diagnoses included cervical spine 
degenerative disc disease and severe right shoulder 
degenerative changes with loss of motion and function.  
Examination showed decreased neck range of motion.  The 
examiner opined that there was a "possibility" that some of 
the symptoms from the right acromioclavicular separation and 
right shoulder problems "may overlap" with the veteran's 
cervical spine problems, and that it "may be difficult to 
distinguish symptoms from both."  As part of an addendum 
report supplied in December 2006, the examiner commented that 
the veteran was likely suffering from two separate problems, 
degenerative changes within the right shoulder and 
degenerative changes in the cervical spine.  The examiner 
commented that the exact etiology of either of these 
disorders was uncertain.  Still, the examiner opined that "I 
cannot say that cervical radicular symptoms or right shoulder 
is necessarily caused by his service in the U.S. Army and may 
have equally been caused by aging and other activities over 
time."  He added that the two conditions were "as likely as 
not related to his time in the service and/or work throughout 
the years both prior to service and thereafter.  Again, it is 
possible that some of the symptoms from both the right 
shoulder separation and cervical spine may be difficult to 
distinguish on examination and certainly by report."  

The schedular disability rating assigned to the veteran's 
right shoulder disability was increased to 20 percent in June 
1007.  See SSOC.

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

The RO has rated the veteran's right shoulder (major) 
disability by analogy to Diagnostic Code 5024.  38 C.F.R. § 
4.20.  See November 2002 RO rating decision, and the June 
2007 SSOC.  Under 38 C.F.R. § 4.71a, Diagnostic 5024, 
tenosynovitis shall be rated based on limitation of motion of 
the affected part (see Code 5201), as degenerative arthritis 
under 38 C.F.R. § 4.71a, Code 5003.  

Shoulder injury residuals can also be rated under 38 C.F.R. 
§ 4.71a, Codes 5200, 5201, 5202, and 5203.  Code 5200 
addresses ankylosis of scapulohumeral articulation.  
Ankylosis is the fixation of a joint.  Dinsay v. Brown, 9 
Vet. App. 79 (1996).  As the appellant is able to move his 
right shoulder the joint is not ankylosed.

Under Code 5201, a 30 percent rating is assigned when 
limitation of major arm motion is midway between the side and 
the shoulder level; a 40 percent rating is assigned when 
limitation is to 25 degrees from the side.  38 C.F.R. § 4.71a

A 30 percent rating is assigned under Code 5202 when there is 
malunion with marked deformity or when there is recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  Id.

Code 5203 is for application when there is impairment of the 
clavicle or scapula; the maximum rating allowed under Code 
5203 is 20 percent.  Id.

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  Id., Plate I.

The appellant has appealed the 20 percent rating assigned for 
his service-connected right shoulder disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

Analysis

Cervical Disc Disease

Initially, the medical evidence does not show that a cervical 
spine disorder, to include cervical disc disease, was 
demonstrated at any time in service.  Consequently, direct 
service connection, on the basis that the claimed disorder 
became manifest in service and persisted, is not warranted.  
Further, this claimed disorder was initially manifested in 
2001, more than 30 years after the veteran's 1968 service 
separation.  Therefore, service connection for cervical 
arthritis cannot be assigned on a presumptive basis.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

As noted above, the VA orthopedic examiner in 2006 
essentially opined that the veteran's diagnosed cervical 
spine degenerative disc disease could not have been caused by 
his service-connected right acromioclavicular joint 
separation.  The 2006 VA neurologic examiner while noting 
that it was "possible" that some of the symptoms from both 
the service-connected right shoulder separation and cervical 
spine "may be difficult to distinguish," also commented 
that the veteran's radicular symptoms were not related to 
service.  The cited opinions, both orthopedic and neurologic, 
in the opinion of the Board, preponderate against finding 
that the veteran's cervical disc disease is due to or 
aggravated by his service-connected status post right 
acromioclavicular joint separation.  

The veteran's assertions that he has cervical disc disease, 
at least in part, due to a service-connected disorder do not 
constitute competent evidence.  As a layperson, he is not 
competent to opine regarding the etiology of a disease or 
disability.  Espiritu.  In light of the foregoing, the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.

Status Post Right Acromioclavicular Joint Separation

Having reviewed and considered the evidence of record and the 
applicable law and regulations, the Board finds that 
entitlement to a rating higher than 20 percent is not 
warranted.  An increased rating is not warranted under Code 
5200 as the medical evidence of record does not show 
ankylosis of the scapulohumeral articulation.  In addition, a 
higher rating under Code 5202 is not warranted as malunion, 
fibrous union, nonunion, or flail shoulder was not shown on 
X-rays, and the claimant has not indicated that he has had 
dislocation of the humerus.

In order to receive an increased rating under 5201, there 
would have to be limitation of motion midway between the side 
and the shoulder level.  The medical evidence of record does 
not indicate this degree of limitation.  Motion in the right 
shoulder, to include as reported as part of the October 2006 
VA orthopedic examination, has not been limited at a point 
midway the veteran's side and his shoulder level.  Even 
considering the DeLuca standards, the objective evidence of 
record does not indicate that pain, swelling, or other 
functional impairment causes limitation to the next higher 
disability rating.  As the claimant is already rated 20 
percent, and Code 5203 does not allow for a rating higher 
than 20 percent for a shoulder disorder, further 
consideration of that Code is not necessary.  It is thus the 
Board's conclusion that an increased rating is not warranted.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert.


ORDER

Entitlement to service connection for cervical disc disease 
is denied.

An increased rating for status post right acromioclavicular 
joint separation is denied.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in January 2006.  The basis for the remand was to secure VA 
orthopedic and neurological examinations which address 
whether there was a relationship between his diagnosed left 
hand disorder and his service-connected right shoulder 
disorder.  Moreover, the examiners were to address whether it 
was at least as likely as not that a left hand disorder 
developed during the veteran's period of active duty service, 
and whether it was at least as likely as not that any claimed 
left hand disorder was caused or aggravated by his service-
connected right shoulder disorder.  In so doing the examiners 
were to carefully distinguish symptoms caused by residuals of 
a right acromioclavicular separation from those caused by any 
left hand disorder.  Unfortunately, both 2006 VA examinations 
fail to sufficiently answer the above-referenced questions.  

A remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As the requested medical opinions were not 
supplied in the course of the October 2006 VA orthopedic or 
neurological examinations, a remand, to have these respective 
examiners supply answers to these questions, is required.  
Stegall v. West, 11 Vet. App. 271 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The claims file must be returned to 
the VA orthopedist and neurologist who 
examined the veteran in October 2006.  
Each physician is to provide an addendum 
which addresses the following questions:

a.  The examiners must identify any 
current left hand disability.

b.  For each diagnosed disorder, the 
examiners must address whether it is at 
least as likely as not that any diagnosed 
left hand disorder first developed during 
the veteran's period of service from July 
1966 to July 1968.

c.  The examiners must address whether it 
is at least as likely as not that any 
diagnosed left hand disorder was caused 
or aggravated by his service-connected 
right shoulder disorder.

d.  The examiners must carefully 
distinguish any symptoms caused by the 
service-connected residuals of a right 
acromioclavicular separation from those 
symptoms caused by any left hand 
disorder.  If it is impossible to 
distinguish the symptoms the examiner 
must so state.  

A complete rationale explaining all the 
proffered opinions must be provided.

2.  If either or both of the VA 
physicians who examined the veteran in 
October 2006 are no longer available, the 
veteran should be rescheduled for another 
VA examination, as necessary.  The claims 
folders must be available to the 
examining physicians for review.  In the 
event that additional examination of the 
veteran is necessary, the examining 
physicians are to answer the following 
questions:

a.  The examiners must identify any 
current left hand disability.

b.  For each diagnosed disorder, the 
examiners must address whether it is at 
least as likely as not that any left hand 
disorder first developed during the 
veteran's period of service from July 
1966 to July 1968.

c.  The examiners must address whether it 
is at least as likely as not that any 
diagnosed left hand disorder was caused 
or aggravated by his service-connected 
right shoulder disorder.

d.  The examiner must carefully 
distinguish any symptoms caused by the 
service-connected residuals of a right 
acromioclavicular separation from those 
symptoms caused by any left hand 
disorder.  If it is impossible to 
distinguish the symptoms the examiners 
must so state.  

A complete rationale explaining all the 
proffered opinions must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the issue of entitlement to 
service connection for a left hand 
disorder.  If the appeal is denied, the 
veteran and his representative should be 
provided a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


